Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the previous Office Action dated May 7, 2021, Claims 10, 13-22, 29, 32-37, 39, 41, 43, 45, 47 and 49 were indicated as being allowable over the prior art.  Claims 1-9, 23-28, 38, 40, 42, 44, 46 and 48 were rejected under 35 U.S.C. 103.
In the amendment filed on June 30, 2021, Applicant canceled claims 1-9, 23-28, 38, 40, 42, 44, 46 and 48 leaving only allowable claims 10, 13-22, 29, 32-37, 39, 41, 43, 45, 47 and 49.
Independent claim 10 recites “identifying, based at least in part on a number of CBs in the second subset of the plurality of CBs that are unsuccessfully received, a quantization level from a set of quantization levels, each quantization level corresponding to a quantized value indicating a different number of CBs, wherein a number of quantization levels is configured through one or more of radio resource control (RRC) signaling or downlink control information (DCI) received from the transmitting device; determining, based at least in part on the identified quantization level, a quantized value associated with the second subset of the plurality of CBs that are unsuccessfully received, the quantized value indicating how many CBs are needed to decode the TB; and transmitting, to the transmitting device, the quantized value associated with the second subset of the plurality of CBs that are unsuccessfully received.”  Independent claims 29, 39, 41, 43, 45, 47 and 49 recite similar limitations.  The prior art of record, either alone or in combination, does not teach these limitations.
You et al. (US 2019/0165882) teaches identifying a subset of CBs that are unsuccessfully received and transmitting, to a transmitting device, feedback based on the subset of unsuccessfully “the receiving device may determine CBs which are not received successfully” – See [0134]; “the receiving device may determine whether each CB has been successfully decoded (or received) after channel code decoding” – See [0135]; “To this end, in a downlink environment, the UE may feed the number and/or position information of systematic CBs, which are not received successfully, back to the eNB after receiving data” – See [0146]).  You does not teach that a number of quantization levels is configured through one or more of radio resource control (RRC) signaling or downlink control information (DCI) received from the transmitting device, and identifying, based at least in part on a number of CBs in the second subset of the plurality of CBs that are unsuccessfully received, a quantization level from a set of quantization levels, each quantization level corresponding to a quantized value indicating a different number of CBs.  Nor does You teach determining, based at least in part on the identified quantization level, a quantized value associated with the second subset of the plurality of CBs that are unsuccessfully received, the quantized value indicating how many CBs are needed to decode the TB and transmitting, to the transmitting device, the quantized value associated with the second subset of the plurality of CBs that are unsuccessfully received.
These limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, claims 10, 13-22, 29, 32-37, 39, 41, 43, 45, 47 and 49 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478